DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 and 21-26 have been examined.
Claims 15-20 have been canceled by the Applicant. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-7 are directed to a method, claims 8-14 are directed to a system and claims 21-26 are directed to a non-transitory machine-readable storage medium. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to authenticating a transaction which is an abstract idea. Specifically, the claims recite “initiating…a transaction request…; sending….the transaction request for the transaction having the specific transaction type…; invoking in response to receiving the transaction request…to generate a transaction response…; sending the transaction response…” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps initiating a transaction request, sending the transaction request for transaction response, invoking the transaction after receiving the transaction and sending the transaction response which is a process that deals with certain methods of organizing human activity such as commercial or legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, cloud computing platform, other cloud computing platform, API call, adapter, serverless functions, processor, non-transitory readable media merely use a computer as a tool to perform an abstract idea. Specifically, cloud computing platform, other cloud computing platform, API call, adapter, serverless functions, processor, non-transitory readable media perform the steps of initiating a transaction request, sending the transaction request for transaction response, invoking the transaction after receiving the transaction and sending the transaction response. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of cloud computing platform, other cloud computing platform, API call, adapter, serverless functions, processor, non-transitory readable media, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea. As discussed above, taking the claim elements separately, cloud computing platform, other cloud computing platform, API call, adapter, serverless functions, processor, non-transitory readable media perform the steps of initiating a transaction request, sending the transaction request for transaction response, invoking the transaction after receiving the transaction and sending the transaction response. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole the combination of elements recited in the claims merely recite the concept of authenticating a transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of authenticating a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites “A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, are configurable to cause the processor to perform operations comprising: initiating…; sending…; invoking…; and sending…” However, specification is silent that a single processor performing all the recited operations.
Specification discloses: In response to receiving the transaction request, the particular serverless function can be invoked at the other cloud computing platform to execute code for the specific transaction type to generate a transaction response that is directly consumable by the cloud computing plat form. The transaction response includes a particular trans action response result that can be sent from the other cloud computing platform, via the adapter, to the cloud computing platform. (See publication paragraph 0020). The Specification clearly disclose the initiating and sending performed by a one processor (i.e. cloud computing platform) and invoking and sending are performed by the second processor (i.e. other cloud computing platform). However, specification is silent that a single processor performing all the recited operations.
Claim 14 recites “… the processor, are further configurable to cause: sending an authorization request from the adapter….; sending a temporary time-based token to the adapter that….”. Specification is silent with respect to single processor performing both sending authorization request from the adapter and sending a temporary time-based token to the adapter. 
Specification discloses: In one embodiment, in response to receiving the first call at the adapter 130-1, the adapter 130-1 can send an authorization request 206 to an access manager 162 of the public cloud platform 160. In response to receiving the authorization request 206, the access manager 162 can send a temporary time - based token 208 back to the adapter 130-1. (See publication paragraph 0062) but does not describe a single processor performing both sending authorization request from the adapter and sending a temporary time-based token to the adapter. Claim 26 is also rejected based on the same rational as claim 14.
Claims 22-26 are also rejected as each depends from claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14, 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thum (US 20210194971) in view of Thacker (US 20140081685).
With respect to claims 1, 8 and 21 Thum discloses: 
initiating, at the cloud computing platform (i.e. CMS 150) in response to a call from a client (i.e. User device 105), a first call to send a transaction request from the cloud computing platform to the other cloud computing platform (i.e. Service Cloud 180) for the transaction having a specific transaction type (i.e. trigger) (See Fig 5B paragraph0007, 0050); 
sending a second call from an adapter to the other cloud computing platform that includes the transaction request for the transaction having the specific transaction type, wherein the specific transaction type corresponds to a particular serverless function of the third-party vendor, wherein the particular serverless function comprises vendor code for the specific transaction type that has been integrated within a particular template of a plurality of templates exposed by an adapter layer of the cloud computing platform, wherein the vendor code is written, at least in part, in any programming language other than a proprietary programming language of the cloud computing platform, wherein each of the plurality of templates corresponds to a different transaction type of a plurality of transaction types, and wherein each particular template is a code statement that follows a standard code definition written in the proprietary programming language of the cloud computing platform (See paragraph 0007, 0052-0053, 0084, 0096, 0137, 0142 Fig 5B and Fig 6); 
invoking, in response to receiving the transaction request, the particular serverless function at the other cloud computing platform to execute code for the specific transaction type to generate a transaction response that is consumable by the cloud computing platform, wherein the transaction response includes a particular transaction response result; (See paragraph 0008, 0081-0084) and 
sending the transaction response from the other cloud computing platform, via the adapter, to the cloud computing platform (See Fig 5B, paragraph 0084, 0087).
Thum does not explicitly disclose that call is an API call. However, Thacker discloses client sending API call request (See paragraph 0071-0072). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to utilize the known technique of API calls as disclosed by the Thacker in order to yield a predictable result.
Additionally, with respect to claim 8, the limitations “wherein the other cloud computing platform is configurable to: invoke the particular serverless function, in response to receiving the transaction request, to generate a transaction response, wherein the particular serverless function comprises: vendor code for the specific transaction type that has been integrated within a particular template of a plurality of templates exposed by an adapter layer of the cloud computing platform, wherein at least some of the vendor code is written in any programming language other than a proprietary programming language of the cloud computing platform, wherein each of the plurality of templates corresponds to a different transaction type of a plurality of transaction types, and wherein each particular template is a code statement that follows a standard code definition written in the proprietary programming language of the cloud computing platform” do not have any patentable weight because these limitations are outside the scope of the claim. The claim 8 is directed to cloud based computing system comprising at least one hardware-based processor and memory, however, the other cloud computing platform is not part of the claimed cloud-based computing system.
Further, with respect to claim 21 limitations “invoking…; and sending the transaction request….” do not have patentable weight because these steps are outside the scope of the claim. 

With respect to claims 2 and 22, Thum in view of Thacker discloses all the limitations as described above. Thum further discloses: developing, at the third-party vendor, the vendor code for each of the different transaction types, wherein at least some of the vendor code is a function written in any programming language other than the proprietary programming language of the cloud computing platform (See paragraph 0081, 0093 and 0137).

 With respect to claims 3, 10 and 23, Thum in view of Thacker discloses all the limitations as described above. Thum further discloses: providing, via the cloud computing platform, the third-party vendor with access to documentation that provides information that allows the third-party vendor to develop a vendor written package which has an adapter implementation via the plurality of templates exposed by the adapter layer of the cloud computing platform; and integrating, at the third-party vendor for each of the different transaction types, the vendor code for that transaction type within a particular template corresponding to that transaction type to create integration code in the proprietary programming language which when executed calls the corresponding serverless function (See paragraph 0081, 0052-0053, 0093, 0111 and 0137).

With respect to claims 4 and 24, Thum in view of Thacker discloses all the limitations as described above. Thum further discloses: deploying a plurality of serverless functions at the other cloud computing platform (See paragraph 0081, 0052-0053, 0093, 0111 and 0137).

With respect to claim 5, Thum in view of Thacker discloses all the limitations as described above. Thum further discloses: wherein the deploying further comprises: storing each of the corresponding serverless functions at the other cloud computing platform after integrating the vendor code for that particular transaction type within the particular template corresponding to that particular transaction type (See paragraph 0081, 0052-0053, 0093, 0111 and 0137).

With respect to claims 7, 14 and 26 Thum in view of Thacker discloses all the limitations as described above. Thacker further discloses: sending an authorization request from the adapter to an access manager of the other cloud computing platform in response to receiving the first call at the adapter; and sending a temporary time-based token to the adapter that allows the adapter to communicate with the other cloud computing platform in response to receiving the authorization request at the other cloud computing platform (See paragraph 0273).

With respect to claims 9, 11-13 Thum in view of Thacker discloses all the limitations as described above. With respect to limitations “wherein the vendor code for each different transaction type is developed by the third-party vendor; wherein the vendor code for each different transaction type is integrated within a particular template corresponding to that transaction type to create integration code in the proprietary programming language which when executed calls the corresponding serverless function of a plurality of serverless functions that are deployed at the other cloud computing platform; wherein each of the corresponding serverless functions are stored at the other cloud computing platform after integrating the vendor code for that particular transaction type within the particular template corresponding to that particular transaction type; wherein the other cloud computing platform is configurable to send a request for the particular serverless function to the third-party vendor in response to receiving another call from the adapter at the other cloud computing platform that includes the transaction request.” do not have any patentable weight because these limitations are outside the scope of the claim. The claim 8 from which claim 9, 11-13 depends from is directed to cloud based computing system comprising at least one hardware-based processor and memory, however, vendor code, serverless functions  and the other cloud computing platform is not part of the claimed cloud-based computing system. 
Additionally, with respect to “wherein the vendor code for each different transaction type is developed by the third-party vendor; wherein the vendor code for each different transaction type is integrated within a particular template corresponding to that transaction type to create integration code in the proprietary programming language which when executed calls the corresponding serverless function of a plurality of serverless functions that are deployed at the other cloud computing platform; wherein each of the corresponding serverless functions are stored at the other cloud computing platform after integrating the vendor code for that particular transaction type within the particular template corresponding to that particular transaction type” these are nonfunctional descriptive material as it only describes the data i.e. vendor code and serverless functions, while the description of data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Claims 6, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thum (US 20210194971) in view of Thacker (US 20140081685) in further view of Mestery (US 20210026692).
With respect to claims 6, 13 and 25 Thum in view of Thacker discloses all the limitations as described above. Thum in view of Thacker does not explicitly disclose: in response to receiving the second call from the adapter at the other cloud computing platform that includes the transaction request: sending, from the other cloud computing platform, a request for the particular serverless function to the third-party vendor; and sending, from the third-party vendor, the particular serverless function to the other cloud computing platform for storage and use at the other cloud computing platform. Mestery discloses: in response to receiving the second call from the adapter at the other cloud computing platform that includes the transaction request: sending, from the other cloud computing platform, a request for the particular serverless function to the third-party vendor; and sending, from the third-party vendor, the particular serverless function to the other cloud computing platform for storage and use at the other cloud computing platform (See paragraph 0016-0017). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the combination of Thum and Thacker references with Mestery reference in order to save system resources. 
Additionally, with respect to claim 13, the limitations “wherein the other cloud computing platform is configurable to send a request for the particular serverless function to the third-party vendor in response to receiving another call from the adapter at the other cloud computing platform that includes the transaction request.” do not have any patentable weight because these limitations are outside the scope of the claim. The claim 8 from which claim 13 depends from is directed to cloud based computing system comprising at least one hardware-based processor and memory, however, the other cloud computing platform is not part of the claimed cloud-based computing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685